The respective attorneys for the parties on this appeal from a judgment of the Supreme Court, Queens County, dated June 13, 1975, have agreed by signed stipulation dated October 10, 1975, after a conference before Mr. Justice Gittleson, that said judgment be modified as follows: (1) the visitation rights on Saturdays granted in the second decretal paragraph of the judgment shall be changed so that each week it shall be on either Saturday or Sunday and from 10:00 a.m. to 9:00 p.m., at the option of the defendant, to be exercised as to each week, provided that the defendant must notify the plaintiff by telephone three days in advance of the selected day; (2) the provision in the third decretal paragraph of the judgment, directing defendant to pay plaintiff $40 per week alimony, shall be deleted; and (3) the provision in the fourth decretal paragraph of the judgment, directing defendant to pay the counsel fee awarded therein in installments, shall be changed to direct defendant to pay installments of $100 per month commencing November 1, 1975 and continuing at said rate each month until paid in full. In accordance with the foregoing, the judgment is modified as above stated, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.